Title: To George Washington from Lamar, Hill, Bisset, & Company, 22 June 1785
From: Lamar, Hill, Bisset, & Company
To: Washington, George

 

Sir,
Madeira, 22d June 1785

We have had an order by us from our Henry Hill of Philadelphia ever since November 1783, to ship you a Pipe of fine old Wine for your own use, by any good Vessel bound to Alexandria in Virginia; but none having from that period to the present offered, & being likewise without expectations of any casting up, beg to know if we may send it to Norfolk, where we have a very careful friend, (Doctor James Taylor) who from that place will forward it to you in the most eligible manner. We have the honor to be—Sir Your most obedient humble Servants

Lamar Hill Bisset & Co.

